DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending.

Prosecution Reopened
In view of the appeal brief filed on 06-17-2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/ANGELA Y ORTIZ/            Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                            

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “at least the portion” in claims 8, 10, 12-13, and 19 is a relative term which renders the claim indefinite. The term “at least the portion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For purposes of the prior art rejection below, “at least the portion” will be interpreted as “blocking”.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “determine a confidence associated with an accuracy of the predicted object trajectory”. The language as stated does not distinctly define what is meant by “determine a confidence associated with an accuracy of the predicted object trajectory” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “determine a confidence associated with an accuracy of the predicted object trajectory” will be interpreted as “determining whether a VRU is likely to exhibit the behavior (e.g., depart from a current path)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer (US 20150210311 A1) in view of Paris (US 20180326982 A1) in further view of Noy (US 20210070322 A1).

REGARDING CLAIM 1, as best understood, Maurer teaches, a sensor (Maurer: [0030]; see FIG. 5; [0037]); and memory storing processor-executable instructions that (Maurer: [FIG. 1] a memory storing processor-executable instructions that is implied or suggested by the presence of a flowchart executing a process.), when executed by the one or more processors, configure the vehicle to: receive sensor data of an environment from the sensor (Maurer: [0030]; see FIG. 5.); identify an object at a location in the environment based on the sensor data (Maurer: [0030]; see FIG. 5.), wherein the object is currently blocking a first vehicle trajectory associated with the vehicle (Maurer: [FIG. 2, 4] the object is at least partially blocking a first vehicle trajectory associated with the vehicle can be observed; [0007] The method can be carried out in particular when a potentially dangerous situation is detected, for example if the pedestrian is situated in the driving tube or in the present trajectory of the vehicle, or, due to his direction of motion, will be situated there at the same time as the vehicle; also see ¶[0044-0045, 0050]); determine a predicted object trajectory associated with the object (Maurer: [0032-0035]; see FIG. 5.); determine that the predicted object trajectory indicates a continued blocking of the first vehicle trajectory for at least a threshold period of time (Maurer: [FIG. 2] determine that the predicted object trajectory indicates a continued blocking of the first vehicle trajectory can be observed at P(t_2) at X_2; [0007] The method can be carried out in particular when a potentially dangerous situation is detected, for example if the pedestrian is situated in the driving tube or in the present trajectory of the vehicle, or, due to his direction of motion, will be situated there at the same time as the vehicle (this is the “threshold”; the time required for the vehicle to arrive at the location the pedestrian is or will be); also see [0050]); determine a second vehicle trajectory based on the predicted object trajectory and the confidence, wherein the second vehicle trajectory is associated with the vehicle navigating around the object; and control the vehicle according to the second vehicle trajectory (Maurer: [FIG. 2, 4] determine a second vehicle trajectory based at least in part on the predicted object trajectory, the second vehicle trajectory is associated with the vehicle navigating around the object, control the vehicle according to the second vehicle trajectory can be observed; [0035-0036]; see FIG. 5.).
	It is the examiners assertion that, while Maurer does not explicitly disclose “one or more processors”, it would be obvious to one of ordinary skill in the art that the cited teaching disclosed above by Maurer cannot be executed without a processor/computer of some sort. Therefore Maurer implicitly discloses “one or more processors”. However, for an explicit disclosure, see Paris below.
	In the same field of endeavor Paris discloses, [0076] The computer-executable component can be a processor but any suitable dedicated hardware device can (alternatively or additionally) execute the instructions, for the benefit of repeating/executing program instructions.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by Maurer to include a processor taught by Paris. One of ordinary skill in the art would have been motivated to make this modification in order to repeat/execute program instructions.
Although Maurer [0045] in view of Paris [0009] disclose “determine a confidence associated with an accuracy of the predicted object trajectory”, neither can be relied upon for disclosing “determine a confidence associated with an accuracy of the predicted object trajectory”.
However, in the same field of endeavor, Noy discloses, see at least, [0018] “Moreover, embodiments disclosed herein go beyond determining whether a VRU is likely to exhibit the behavior (e.g., depart from a current path), but also extract uncertainty as to how likely it is for the determined probability to be accurate. This enables control systems of vehicles to decide whether to use, discard, or otherwise weight probability determinations depending on how confident the system is about the accuracy of the probability determinations”, for the benefit of determining a path probability of a vulnerable road user based on a sequence of events and learned behavior and recognizing a risk of collision index and making the models applicable to domain shifts.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by a modified Maurer to include extract uncertainty as to how likely it is for the determined probability to be accurate and weight probability determinations depending on how confident the system is about the accuracy of the probability determinations taught by Noy. One of ordinary skill in the art would have been motivated to make this modification in order to determine a path probability of a vulnerable road user based on a sequence of events and learned behavior and recognizing a risk of collision index and making the models applicable to domain shifts.

REGARDING CLAIM 2, as best understood, Maurer in view of Paris and Noy remain as applied above to clam 1, and further, Maurer also discloses, determine a first distance between a lane marker depicting an edge of a lane and the location associated with the object (Maurer: [FIG. 2] determine a first distance between a lane marker depicting an edge of a lane (T') and the location associated with the object (X_2) can be observed.); determine a second distance comprising the first distance minus a width of the vehicle (Maurer: [FIG. 2] determine a second distance comprising the first distance minus a width of the vehicle can be observed, in that, T-T' is the vehicle width. Interpreted as capable of the intended use of "determine a second distance comprising the first distance minus a width of the vehicle".); and determine a vehicle speed associated with the distance (Maurer: [0034]; [0045]); wherein the second vehicle trajectory is associated with navigating around the object at the distance and the vehicle speed (Maurer: [0034]; [0045]).
Maurer does not explicitly recite the terminology "and determine a vehicle speed associated with the distance". However, Maurer does teach orientation, speed, and acceleration of a vehicle, and time to collision with pedestrian. It is the examiners assertion that time-to-collision teaches "speed associated with distance". Thus, teaching "determine a vehicle speed associated with the distance".

REGARDING CLAIM 3, as best understood, Maurer in view of Paris and Noy remain as applied above to clam 1, and further, Maurer also discloses, determine a classification associated with the object (Maurer: [0030]; see FIG. 5; [0037]); and determine a threshold distance between the vehicle (Maurer: [FIG. 4] determine a threshold distance between the vehicle (P_GC,ij) can be observed.) and the location associated with the object based on the classification (Maurer: [FIG. 4] In figure 4, "FG" and "P_GV,ij" are interpreted as location associated with the object based at least in part on the classification.), wherein the second vehicle trajectory is based on the threshold distance (Maurer: [FIG. 4] the second vehicle trajectory is based at least in part on the threshold distance can be observed.).

REGARDING CLAIM 4, as best understood, Maurer in view of Paris and Noy remain as applied above to clam 1, and further, Maurer discloses, determine that a motion of the object is in accordance with the predicted object trajectory (Maurer: [ABS]); wherein determining the second vehicle trajectory is based on determining that the motion of the object is in accordance with the predicted object trajectory (Maurer: [ABS]).
Maurer does not explicitly disclose, emit at least one of an audio signal or a visual signal in a direction associated with the object.
However, in the same field of endeavor, Paris discloses, “In one variation, the autonomous vehicle can also selectively execute Block S150 based on whether the autonomous vehicle has determined that the pedestrian has visually observed the autonomous vehicle. For example, the autonomous vehicle can implement methods and techniques described above to estimate the gaze of the pedestrian in Block S120. If the autonomous vehicle determines that the pedestrian's gaze has not yet met the autonomous vehicle and the pedestrian is within a threshold distance of the autonomous vehicle's planned route, the pedestrian's estimated path is within a threshold distance of the autonomous vehicle's planned route, and/or the confidence score for the pedestrian's path is less than the threshold confidence, the autonomous vehicle can: broadcast an audio track (e.g., an audible alarm signal); track the pedestrian following replay of the audio track in Block S122, as described below; and then cease broadcast of the audio track once the autonomous vehicle determines that the gaze of the pedestrian has intersected the autonomous vehicle” (Paris: [0047]); [FIG. 1] Element S150, based on object location; [FIG. 2] emitting at least one of an audio signal or a visual signal in a direction based at least in part on the location of the object can be observed, for the benefit of calculating a revised intent of the pedestrian based on actions of the pedestrian following replay of the audio track.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle disclosed by a modified Maurer to include broadcasting an alarm taught by Paris. One of ordinary skill in the art would have been motivated to make this modification in order to calculate a revised intent of the pedestrian based on actions of the pedestrian following replay of the audio track.

REGARDING CLAIM 5, as best understood, Maurer in view of Paris and Noy remain as applied above to clam 1, and further, Maurer also discloses, the predicted object trajectory is based on at least one of: a machine learned algorithm; a top-down representation of the environment; a discretized probability distribution; a temporal logic formula; or a tree search method (Maurer: [ABS] A method is provided for operating a driver assistance system, and a driver assistance system. The method includes the steps: determination of a current position of a pedestrian in an environment surrounding the vehicle; determination of a first current state of motion of the pedestrian; determination of a second current state of motion of the vehicle; calculation of a sojourn probability distribution of the pedestrian, the sojourn probability distribution being a function of time and of space and being based on a pedestrian motion model in connection with the determined current position of the pedestrian and the determined current state of motion of the pedestrian; calculation of a trajectory, based on the calculated sojourn probability distribution of the pedestrian and on the second current state of motion of the vehicle, having a minimum collision probability for the vehicle and the pedestrian; and operation of the driver assistance system of the vehicle based on the calculated trajectory.).
The above description is interpreted as top-down or stepwise, which are parallel teachings.

Claim 6-11, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer (US 20150210311 A1) in view of Shalev-Shwartz (US 20190291726 A1).

REGARDING CLAIM 6, Maurer teaches, identifying an object at a location in an environment based on sensor data (Maurer: [0030] In a method step S01, a current position … the surrounding environment of vehicle F; see FIG. 5.); determining that the location is associated with a vehicle trajectory based on a determination that a vehicle traveling on the vehicle trajectory would pass through the location (Maurer: [FIG. 4] determining that the location is associated with a vehicle trajectory based at least in part on a determination that a vehicle traveling on the vehicle trajectory would at least partially pass through the location can be observed (F, T).); determining, based on the location being associated with the vehicle trajectory, that the object is currently blocking the vehicle trajectory (Maurer: [FIG. 2, 4] the object is at least partially blocking a first vehicle trajectory associated with the vehicle can be observed; [0045] Since, given a present speed of vehicle … collision probability can be specified, such that a collision probability for vehicle F on trajectory T must be less than or equal to this maximum collision probability.); determining a likelihood that the object will continue to block the vehicle trajectory for at least a threshold period of time (Maurer: [FIG. 2] determine that the predicted object trajectory indicates a continued blocking of the first vehicle trajectory can be observed at P(t_2) at X_2; [0007] The method can be carried out in particular when a potentially dangerous situation is detected, for example if the pedestrian is situated in the driving tube or in the present trajectory of the vehicle, or, due to his direction of motion, will be situated there at the same time as the vehicle; also see [0050]).
Maurer does not explicitly recite the terminology "determine that the predicted object trajectory indicates a continued blocking of the first vehicle trajectory for at least a threshold period of time". However, Maurer does teach determining a potentially dangerous situation, a pedestrian is situated in the driving tube or in the present trajectory of the vehicle, and will be situated there at the same time as the vehicle. Which implicitly teaches a threshold because, the assessment is determining a potential collision from T_1 up until a position at T_2 where the vehicle and pedestrian will be at position X_2 at the same time, wherein the threshold is the time the two are predicted to occupy the same space. Additionally, or alternatively, teaching a threshold at position X_1 and X_n implicitly teaches "time", because everything is dependent upon time.
Maurer teaches determining a likelihood that the object will continue to block the vehicle trajectory for at least a threshold period of time. Maurer does not explicitly disclose, controlling the vehicle based on the likelihood that the object will continue to block the vehicle trajectory for the at least the threshold period of time.
However, in the same field of endeavor, Shalev-Shwartz teaches, “Returning to FIG. 18, at step 1809, the at least one processing device of the navigation system of the host vehicle may determine, based on the identified at least one navigational characteristic of the target vehicle relative to the identified obstacle, a navigational action for the host vehicle (e.g., merge in front of vehicle 1710 and behind vehicle 1703). To implement the navigational action (at step 1811), the at least one processing device may cause at least one adjustment of a navigational actuator of the host vehicle in response to the determined navigational action. For example, a brake may be applied in order to give way to vehicle 1703 in FIG. 17A, and an accelerator may be applied along with steering of the wheels of the host vehicle in order to cause the host vehicle to enter the roundabout behind vehicle 1703, as shown if FIG. 17B” (Shalev-Shwartz: [0375]), for the benefit of mitigating collision or user error/neglect.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle disclosed by Maurer to include vehicle implemented navigational action taught by Shalev-Shwartz. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate collision or user error/neglect.

REGARDING CLAIM 7, Maurer in view of Shalev-Shwartz remain as applied above to clam 6, and further, Maurer teaches, the vehicle trajectory is a first vehicle trajectory and wherein determining that the object is currently blocking the vehicle trajectory is based determining that the object impedes the progress of the vehicle along the first vehicle trajectory (Maurer: [0045] In addition, FIG. 2 schematically shows sojourn probability … T must be less than or equal to this maximum collision probability; [FIG. 2, 4] the vehicle trajectory is a first vehicle trajectory and wherein determining that the object is at least partially blocking the vehicle trajectory is based at least in part on determining that the object impedes the progress of the vehicle along the first vehicle trajectory can be observed.), the method further comprising: determining a threshold distance to navigate around the object (Maurer: [FIG. 4] determining a threshold distance to navigate around the object can be observed (P_GV, ij).); and determining a second vehicle trajectory based on the threshold distance (Maurer: [0045] In addition, FIG. 2 schematically shows sojourn probability distribution P.sub.FG(t.sub.1) of … T must be less than or equal to this maximum collision probability.), wherein controlling the vehicle comprises causing the vehicle to traverse the environment based the second vehicle trajectory (Maurer: [ABS]).

REGARDING CLAIM 8, Maurer in view of Shalev-Shwartz remain as applied above to clam 6, and further, Maurer also teaches, determining the likelihood that the at least the portion of the object will continue to block the vehicle trajectory comprises: determining an object trajectory (Maurer: [0025] FIG. 3 shows a graph, shown as an example, having a plurality of sojourn probability distributions at a particular time t', as a function of the x coordinate.); and determining, based on the object trajectory, that the object will substantially remain at the location that is associated with the vehicle trajectory and will continue to impede the progress of the vehicle traveling on the vehicle trajectory (Maurer: [ABS]; [0045] In addition, FIG. 2 schematically shows sojourn probability distribution … a maximum permitted collision probability can be specified, such that a collision probability for vehicle F on trajectory T must be less than or equal to this maximum collision probability.).

REGARDING CLAIM 9, Maurer in view of Shalev-Shwartz remain as applied above to clam 6, and further, controlling the vehicle comprises causing the vehicle to circumnavigate the object according a second vehicle trajectory (Maurer: [FIG. 2, 4] determine a second vehicle trajectory based at least in part on the predicted object trajectory, the second vehicle trajectory is associated with the vehicle navigating around the object, control the vehicle according to the second vehicle trajectory can be observed; [0035-0036]; see FIG. 5.), the method further comprising: identifying a second object based on the sensor data (Maurer: [0037] In a method step S06, a further current position … can be fashioned in driver assistance system 10; see FIG. 5.); determining a second object trajectory associated with the second object; determining an intersection between the second object trajectory and the second vehicle trajectory; controlling the vehicle based on the intersection (Maurer: [0037-0041]).

REGARDING CLAIM 10, Maurer in view of Shalev-Shwartz remain as applied above to clam 6, and further, the location of the object is a first location of the object, the method further comprising: determining a second location of the object (Maurer: [FIG. 2] the location of the object is a first location of the object, the method further comprising: determining a second location of the object can be observed ((X_1, T_1); (X_2, T_2)).); determining that the second location of the object does not impede the progress of the vehicle traveling on the vehicle trajectory (Maurer: [FIG. 2] T, T'); determining, based on the second location of the object not impeding the progress of the vehicle, that the at least the portion of the object is not at blocking the vehicle trajectory (Maurer: [FIG. 2] T, T'); and controlling the vehicle according to the vehicle trajectory (Maurer: [FIG. 2, 4] determine a second vehicle trajectory based at least in part on the predicted object trajectory, the second vehicle trajectory is associated with the vehicle navigating around the object, control the vehicle according to the second vehicle trajectory can be observed; [0035-0036]; see FIG. 5.).

REGARDING CLAIM 11, Maurer in view of Shalev-Shwartz remain as applied above to clam 6, and further, Maurer also teaches, the likelihood that the object will continue to block the vehicle trajectory is based on at least one of: a classification of the object (Maurer: [FIG. 2] determine that the predicted object trajectory indicates a continued blocking of the first vehicle trajectory can be observed at P(t_2) at X_2; [0045] In addition, FIG. 2 schematically shows sojourn probability distribution …  T must be less than or equal to this maximum collision probability.); a position of the object (Maurer: [0032] The first current state of motion of pedestrian FG can include information concerning orientation, speed, acceleration, standing, walking, and/or running, relating to pedestrian FG.); the location of the object in the environment (Maurer: [0032] The first current state of motion of pedestrian FG can include information concerning orientation, speed, acceleration, standing, walking, and/or running, relating to pedestrian FG.); a size of the object (Maurer: [0040] For example, a second feature … driver assistance system 10 can have a second feature determination device.); a level of stability associated with the object (Maurer: [0032] The first current state of motion of pedestrian FG can include information concerning orientation, speed, acceleration, standing, walking, and/or running, relating to pedestrian FG.); a velocity of the object (Maurer: [0032] The first current state of motion of pedestrian FG can include information concerning orientation, speed, acceleration, standing, walking, and/or running, relating to pedestrian FG.); or a change in the velocity of the object (Maurer: [0032] The first current state of motion of pedestrian FG can include information concerning orientation, speed, acceleration, standing, walking, and/or running, relating to pedestrian FG.).

REGARDING CLAIM 15, Limitations and motivations addressed, see claim 6 (supra).

REGARDING CLAIM 16, Maurer in view of Shalev-Shwartz remain as applied above to clam 15, and further, Maurer teaches, determining a first distance between a lane marker depicting an edge of a lane and the location of the object (Maurer: [FIG. 2] determine a first distance between a lane marker depicting an edge of a lane (T') and the location associated with the object (X_2) can be observed.); determining a second distance comprising the first distance minus a width of the vehicle (Maurer: [FIG. 2] determine a second distance comprising the first distance minus a width of the vehicle can be observed, in that, T- T' is the vehicle width. Interpreted as capable of the intended use of "determine a second distance comprising the first distance minus a width of the vehicle".); and determining a second vehicle trajectory based at least in part on the second distance (Maurer: [0034] The second current state of … and/or can communicate information thereto; [0045] In addition, FIG. 2 schematically shows sojourn probability distribution … T must be less than or equal to this maximum collision probability.), wherein controlling the vehicle comprises causing the vehicle to travel according to the second vehicle trajectory (Maurer: [0034] The second current state of … and/or can communicate information thereto; [0045] In addition, FIG. 2 schematically shows sojourn probability distribution … T must be less than or equal to this maximum collision probability.).

REGARDING CLAIM 17, Maurer in view of Shalev-Shwartz remain as applied above to clam 16, and further, the instructions further cause the processors to perform operations comprising: determining a vehicle speed associated with the second distance (Maurer: [0034] The second current state of motion … communicate information thereto; [0045] In addition, FIG. 2 schematically shows sojourn probability … T must be less than or equal to this maximum collision probability.), wherein the second vehicle trajectory comprises the vehicle speed (Maurer: [0034] The second current state of motion of vehicle F can include information concerning orientation, speed, acceleration, standing, and/or motion of vehicle F. Such information can for example originate from a navigation device of vehicle F. Thus, second state of motion determination device 16 can be a navigation system, or can be connected to such a navigation system of vehicle F, and can receive information therefrom, and/or can communicate information thereto.).
Maurer does not explicitly recite the terminology "and determine a vehicle speed associated with the distance". However, Maurer does teach orientation, speed, and acceleration of a vehicle, and time to collision with pedestrian. It is the examiners assertion that time-to-collision teaches "speed associated with distance". Thus, teaching "determine a vehicle speed associated with the distance".

REGARDING CLAIM 20, Maurer in view of Shalev-Shwartz remain as applied above to clam 15, and further, Limitations addressed, see claim 11 above (supra).

Claims 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer (US 20150210311 A1) in view of Shalev-Shwartz (US 20190291726 A1) as applied to claim 15 above, and further in view of Paris (US 20180326982 A1).

REGARDING CLAIM 12, Maurer in view of Shalev-Shwartz remain as applied above to clam 6, and further, Maurer in view of Shalev-Shwartz do not explicitly disclose, emitting at least one of an audio signal or a visual signal in a direction based at on the location of the object; and performing at least one of: based on determining that the location of the object remains the same, controlling the vehicle around the location; or based on determining a change in the location of the object to a second location that does not cause the at least the portion of the object to block the vehicle trajectory, controlling the vehicle according to the vehicle trajectory.
However, in the same field of endeavor, Paris teaches, “In one variation, the autonomous vehicle can also selectively execute Block S150 based on whether the autonomous vehicle has determined that the pedestrian has visually observed the autonomous vehicle. For example, the autonomous vehicle can implement methods and techniques described above to estimate the gaze of the pedestrian in Block S120. If the autonomous vehicle determines that the pedestrian's gaze has not yet met the autonomous vehicle and the pedestrian is within a threshold distance of the autonomous vehicle's planned route, the pedestrian's estimated path is within a threshold distance of the autonomous vehicle's planned route, and/or the confidence score for the pedestrian's path is less than the threshold confidence, the autonomous vehicle can: broadcast an audio track (e.g., an audible alarm signal); track the pedestrian following replay of the audio track in Block S122, as described below; and then cease broadcast of the audio track once the autonomous vehicle determines that the gaze of the pedestrian has intersected the autonomous vehicle” (Paris: [0047]); (Paris: [FIG. 1]) Element S150, based on object location; (Paris: [FIG. 2]) emitting at least one of an audio signal or a visual signal in a direction based at least in part on the location of the object can be observed; (Paris: [FIG. 2]) Flow chart, based at least in part on determining that the location of the object remains substantially the same, controlling the vehicle around the location; or based at least in part on determining a change in the location of the object to a second location that does not at least partially block the vehicle trajectory, controlling the vehicle according to the vehicle trajectory, can be observed, for the benefit of collision mitigation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle disclosed by Maurer in view of Shalev-Shwartz to include pedestrian tracking taught by Paris. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate collision with a pedestrian or other object.

REGARDING CLAIM 13, Maurer in view of Shalev-Shwartz remain as applied above to clam 6, and further, Maurer in view of Shalev-Shwartz do not explicitly disclose, receiving at least one of an audio signal via a microphone or a visual signal via a camera; and determining that the at least one of the audio signal or the visual signal comprises an indication that the object does not intend to move out of the vehicle trajectory, wherein the likelihood that the object will continue to at least partially block the vehicle trajectory is based at least in part on the indication.
However, in the same field of endeavor, Paris teaches, “The autonomous vehicle can additionally or alternatively include: a set of infrared emitters configured to project structured light into a field near the autonomous vehicle; a set of infrared detectors (e.g., infrared cameras); and a processor configured to transform images output by the infrared detector(s) into a depth map of the field. The autonomous vehicle can also include one or more color cameras facing outwardly from the front, rear, and left lateral and right lateral sides of the autonomous vehicle. For example, each camera can output a video feed containing a sequence of digital photographic images (or “frames”), such as at a rate of 20 Hz. Furthermore, the autonomous vehicle can include a set of infrared proximity sensors arranged along the perimeter of the base of the autonomous vehicle and configured to output signals corresponding to proximity of objects and pedestrians within one meter of the autonomous vehicle. The controller within the autonomous vehicle can thus fuse data streams from the LIDAR sensor(s), the color camera(s), and the proximity sensor(s) into one real-time scan image of surfaces (e.g., surfaces of roads, sidewalks, road vehicles, pedestrians, etc.) around the autonomous vehicle per scan cycle, as shown in FIG. 1. Alternatively, the autonomous vehicle can stitch digital photographic images—output by multiple color cameras arranged throughout the autonomous vehicle—into a scan data or 3D point cloud of a scene around the autonomous vehicle” (Paris: [0016]); “the autonomous vehicle can track the pedestrian's motion, revise the predicted intent of the pedestrian according to the pedestrian's post-prompt motion, and calculate an increased confidence score for the revised intent of the pedestrian given stronger direct motion of the pedestrian” (Paris: [0012]), for the benefit of collision mitigation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle disclosed by Maurer in view of Shalev-Shwartz to include pedestrian tracking taught by Paris. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate collision with a pedestrian or other object.

REGARDING CLAIM 19, Maurer in view of Shalev-Shwartz remain as applied above to clam 15, and further, Maurer in view of Shalev-Shwartz do not explicitly disclose, the instructions further cause the processors to perform operations comprising: receiving an indication that the object does not intend to move out of the vehicle trajectory, wherein the likelihood that the at least the portion of the object will continue to at block the vehicle trajectory is based on the indication.
However, in the same field of endeavor, Paris teaches, “the autonomous vehicle can track the pedestrian's motion, revise the predicted intent of the pedestrian according to the pedestrian's post-prompt motion, and calculate an increased confidence score for the revised intent of the pedestrian given stronger direct motion of the pedestrian” (Paris: [0012]), for the benefit of collision mitigation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle disclosed by Maurer in view of Shalev-Shwartz to include pedestrian tracking taught by Paris. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate collision with a pedestrian or other object.

Claim 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer (US 20150210311 A1) in view of Shalev-Shwartz (US 20190291726 A1) as applied to claims 6 and 15 above, and further in view of Zhang (US 20190072966 A1).

REGARDING CLAIM 14, Maurer in view of Shalev-Shwartz remain as applied above to clam 6, and further, Maurer in view of Shalev-Shwartz do not explicitly disclose, controlling the vehicle comprises determining an action for the vehicle to take, wherein the action comprises at least one of: maintaining a stopped position in the vehicle trajectory; or determining a second vehicle trajectory around the object; and wherein the action is determined based on at least one of: a safety cost associated with the action, wherein the safety cost is on a relative state between the object and the vehicle; a comfort cost associated with the action, wherein the comfort cost is based on the relative state between the object and the vehicle; a progress cost associated with the action, wherein the progress cost is based on a vehicle delay associated with the action; or an operational rules cost associated with the action, wherein the operational rules cost is based on one or more regulations associated with the environment.
However, in the same field of endeavor, Zhang teaches, [0058] The trajectory processing module 173 can score the first proposed trajectory as related to the predicted trajectories for any of the proximate agents. The score for the first proposed trajectory relates to the level to which the first proposed trajectory complies with pre-defined goals for the host vehicle 105, including safety, efficiency, legality, passenger comfort, and the like. Minimum score thresholds for each goal can be pre-defined. For example, score thresholds related to turning rates, acceleration or stopping rates, speed, spacing, etc. can be pre-defined and used to determine if a proposed trajectory for host vehicle 105 may violate a pre-defined goal. If the score for the first proposed trajectory, as generated by the trajectory processing module 173 based on the predicted trajectories for any of the proximate agents, may violate a pre-defined goal, the trajectory processing module 173 can reject the first proposed trajectory and the trajectory processing module 173 can generate a second proposed trajectory, for the benefit of creating alternative trajectories with the safest score possible.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle disclosed by Maurer in view of Shalev-Shwartz to include safety and comfort scores taught by Zhang. One of ordinary skill in the art would have been motivated to make this modification in order to crate alternative trajectories with the safest score possible.

REGARDING CLAIM 18, Maurer in view of Shalev-Shwartz remain as applied above to clam 15, and further, Maurer in view of Shalev-Shwartz do not explicitly disclose, controlling the vehicle comprises: determining a first trajectory for the vehicle to take to navigate around the object; determining a second trajectory for the vehicle to take to navigate around the object determining a first cost associated with the first trajectory and a second cost associated with the second trajectory, wherein the first cost and the second cost comprise at least one of a safety cost, a comfort cost, a progress cost, or an operational rules cost associated with the respective trajectories; determining that the first cost associated with the first trajectory is less than the second cost associated with the second trajectory; and causing the vehicle to navigate around the object according to the first trajectory.
However, in the same field of endeavor, Zhang teaches, “The trajectory processing module 173 can score the first proposed trajectory as related to the predicted trajectories for any of the proximate agents. The score for the first proposed trajectory relates to the level to which the first proposed trajectory complies with pre-defined goals for the host vehicle 105, including safety, efficiency, legality, passenger comfort, and the like. Minimum score thresholds for each goal can be pre-defined. For example, score thresholds related to turning rates, acceleration or stopping rates, speed, spacing, etc. can be pre-defined and used to determine if a proposed trajectory for host vehicle 105 may violate a pre-defined goal. If the score for the first proposed trajectory, as generated by the trajectory processing module 173 based on the predicted trajectories for any of the proximate agents, may violate a pre-defined goal, the trajectory processing module 173 can reject the first proposed trajectory and the trajectory processing module 173 can generate a second proposed trajectory… Minimum score thresholds for each goal can be pre-defined. For example, score thresholds related to turning rates, acceleration or stopping rates, speed, spacing, etc. can be pre-defined and used to determine if a proposed trajectory for host vehicle 105 may violate a pre-defined goal. If the score for the first proposed trajectory, as generated by the trajectory processing module 173 based on the predicted trajectories for any of the proximate agents, may violate a pre-defined goal, the trajectory processing module 173 can reject the first proposed trajectory and the trajectory processing module 173 can generate a second proposed trajectory. The second proposed trajectory and the current context of the host vehicle 105 can be provided to the trajectory prediction module 175 for the generation of a new set of predicted trajectories and confidence levels for each proximate agent as related to the second proposed trajectory and the context of the host vehicle 105. The new set of predicted trajectories and confidence levels for each proximate agent as generated by the trajectory prediction module 175 can be output from the trajectory prediction module 175 and provided to the trajectory processing module 173. Again, the trajectory processing module 173 can use the predicted trajectories and confidence levels for each proximate agent corresponding to the second proposed trajectory to determine if any of the predicted trajectories for the proximate agents may cause the vehicle 105 to violate a pre-defined goal based on a related score being below a minimum acceptable threshold. If the score for the second proposed trajectory, as generated by the trajectory processing module 173 based on the new set of predicted trajectories for any of the proximate agents, may violate a pre-defined goal, the trajectory processing module 173 can reject the second proposed trajectory and the trajectory processing module 173 can generate a third proposed trajectory. This process can be repeated until a proposed trajectory generated by the trajectory processing module 173 and processed by the trajectory prediction module 175 results in predicted trajectories and confidence levels for each proximate agent that cause the proposed trajectory for the host vehicle 105 to satisfy the pre-defined goals based on the a related score being at or above a minimum acceptable threshold. Alternatively, the process can be repeated until a time period or iteration count is exceeded. If the process of an example embodiment as described above results in predicted trajectories, confidence levels, and related scores that satisfy the pre-defined goals, the corresponding proposed trajectory 220 is provided as an output from the prediction-based trajectory planning module 200 as shown in FIG. 6” (Zhang: [0058]), for the benefit of creating alternative trajectories with the safest score possible.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle disclosed by Maurer in view of Shalev-Shwartz to include safety and comfort scores taught by Zhang. One of ordinary skill in the art would have been motivated to make this modification in order to crate alternative trajectories with the safest score possible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Perez-Barrera (US 20210035438 A1)
Ozawa (US 10656651 B2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663